



COURT OF APPEAL FOR ONTARIO

CITATION:
Roggie v. Ontario, 2012
    ONCA 808


DATE: 20121122

DOCKET: C54908

Laskin, Rosenberg and Tulloch JJ.A.

BETWEEN

Richard Roggie

Applicant (Respondent)

and

Her Majesty the Queen in Right of Ontario and the
    Ontario Provincial Police

Respondents (Appellants)

Nadia Thomas, for the appellants

M. Peter Sammon, for the respondent

Heard: September 14, 2012

On appeal from the judgment of Justice Martin S. James of
    the Superior Court of Justice, dated December 23, 2011, with reasons reported
    at 2011 ONSC 7578.

Rosenberg
    J.A.:

[1]

The Crown appeals from the decision of James J. allowing an application
    by the respondent Richard Roggie for an order directing the Ontario Provincial
    Police to release five firearms to the respondents brother. The issues in this
    case concern the interpretation of provisions of Part III of the
Criminal
    Code
. In particular, the appellant submits that when the respondent was
    sentenced to probation, which included a term that he abstain from the
    possession of firearms, s. 115 of the
Criminal Code
required that
    firearms that he owned must be forfeited to the Crown. Section 115 by its terms
    applies to every thing the possession of which is prohibited by [a prohibition
    order] that, on the commencement of the order, is in the possession of the
    person.

[2]

For the following reasons, I would dismiss the appeal. In my view, s.
    115 did not apply. Section 115 sets out criteria for its application: (1) a
    prohibition order; and (2) the person was in possession of the prohibited object
    at the commencement of the order. Though I conclude that the term of the
    probation order was a prohibition order within the meaning of s. 115, the
    respondent was not in possession of the firearms at the commencement of the
    order, since they were in the possession of the police.

THE FACTS

[3]

On January 24, 2010, members of the Ontario Provincial Police attended
    at the home of the respondent and his wife. The respondents wife told the
    officers that the respondent had driven off drunk, made threats against a
    family friend and had previously assaulted their daughter. The police seized
    five firearms from the home and a sixth firearm from the respondents parents residence.
    The respondent was subsequently charged with assault, uttering threats and
    careless storage of firearms. He was released on bail with a condition that he
    not possess any weapon. The police did not file a report in accordance with ss.
    117.02 and 490 of the
Criminal Code
.

[4]

On April 6, 2010, the respondent pleaded guilty to assault and the other
    charges were withdrawn. The respondent was sentenced to 12 months probation and
    a $400 fine. Important for this appeal is the wording of a term of the
    probation order. The term required that the respondent abstain from owning or
    possessing or carrying any weapon as defined in the
Criminal Code of Canada
including firearms, ammunition and any knives.

[5]

At the end of the term of probation, on April 6, 2011, the respondent
    went to the police detachment and asked that the firearms be returned. The
    police refused on the basis that the firearms were automatically forfeited to
    the Crown pursuant to s. 115 of the
Criminal Code
. I will set out the
    terms of s. 115 later in these reasons.

[6]

There is some disagreement between the Crown and the respondent about
    what the respondent had been told about his firearms. He claims that he had
    been told by police officers that the firearms would be returned to him when
    the probation term ended. He also believed that he could not deal with the
    firearms until the probation term ended. A member of the O.P.P. who
    participated in the seizure of the firearms filed an affidavit stating that in
    fact the firearms were to have been destroyed immediately after the probation
    order was made but there had been a delay because of a personnel issue. Because
    of the view I take about interpretation of s. 115, I need not resolve that
    issue.

[7]

It does appear to be common ground that the respondent was not entitled
    to personal possession of the firearms because his firearms licence and
    registration certificates had been revoked by operation of s. 116 of the
Criminal
    Code
. The respondent therefore sought to transfer the firearms to his
    brother, who had the appropriate licence.

THE REASONS OF THE APPLICATION JUDGE

[8]

Given the impasse with the police, the appellant brought an application
    in the Superior Court of Justice for an order requiring the O.P.P. to release
    the firearms to a person designated by the respondent. The application judges
    decision on entitlement to the firearms turned on the interpretation of s. 115
    of the
Criminal Code
. That section provides as follows:

115.   (1) Unless a prohibition order against a person
    specifies otherwise, every thing the possession of which is prohibited by the
    order that, on the commencement of the order, is in the possession of the
    person is forfeited to Her Majesty.

(1.1) Subsection (1) does not apply in respect of an order made
    under section 515.

(2)     Every thing forfeited to Her Majesty under subsection
    (1) shall be disposed of or otherwise dealt with as the Attorney General
    directs.

[9]

The application judge was not convinced that a condition in a probation
    order is a prohibition order within the meaning of s. 115(1). In his view, the
    section applied to prohibition orders of the kind that can be imposed under ss.
    109 and 110. Further, the application judge held that s. 115 did not apply
    since the firearms were not in possession of the applicant at the time the
    order was made. He did not have power or control over his firearms as they were
    in storage at the O.P.P. detachment.

POSITIONS OF THE PARTIES

[10]

The
    Crown appellant submits that the trial judge erred in both respects. With
    respect to the issue of whether a term of a probation order is a prohibition
    order for the purposes of s. 115, the Crown submits that the application judge
    was bound by this courts decision in
R. v. Karson
, 2009 ONCA 164, affg
    2008 CanLII 10530 (Ont. S.C.). Crown counsel submits that any order imposed
    under an Act of Parliament that prohibits a person from possessing firearms
    falls within the meaning of prohibition order.

[11]

As
    to the possession issue, the Crown submits that the application judge failed to
    apply a contextual analysis and erred when he simply plugged in the
    definition of possession from s. 4(3) of the
Criminal Code
.

[12]

The
    respondent supports the view taken by the application judge. He submits that a
    term of a probation order that merely requires the offender to abstain from
    possessing firearms for a period of time is not the kind of prohibition order
    envisaged by s. 115. The respondent also submits that the application judge
    properly found that the respondent was not in possession of the firearms when
    the order was made.

ANALYSIS

(1)

Introduction

(a)

The Legislative Scheme and History

[13]

Section
    115 of the
Criminal Code
was enacted in 1995 by the
Firearms Act
,
    S.C. 1995, c. 39, s. 139, as part of a comprehensive scheme to control the use,
    possession, registration and licensing of all firearms. As part of these
    amendments, a new Part III of the
Criminal Code
was enacted that
    overhauled the weapons and firearms provisions. Prior to this Act, the
Criminal
    Code
controlled the possession of prohibited and restricted weapons only,
    such as automatic weapons and handguns. After the 1995 amendments, even rifles
    and shotguns (long guns) that were not restricted or prohibited weapons were
    now subject to regulation. The constitutionality of this legislation was upheld
    by the Supreme Court of Canada in
Reference re: Firearms Act (Can.)
, 2000
    SCC 31, [2000] 1 S.C.R. 783. Also as part of the
Firearms Act
, Parliament
    enacted the prohibition orders in ss. 109 and 110 of the C
riminal Code
.
    These sections provide for orders prohibiting a person from possessing any
    firearm and various other weapons as well as ammunition and explosive
    substances. The wording of the prohibition order in s. 109 is as follows:

[T]he court that sentences the person or directs that the
    person be discharged, as the case may be, shall, in addition to any other
    punishment that may be imposed for that offence or any other condition
    prescribed in the order of discharge, make an order prohibiting the person from
    possessing any firearm, cross-bow, prohibited weapon, restricted weapon,
    prohibited device, ammunition, prohibited ammunition and explosive substance
    during the period specified in the order as determined in accordance with
    subsection (2) or (3), as the case may be.

[14]

The
Criminal Code
had provided, since 1969, for the making of orders
    prohibiting the offender from possessing firearms and ammunition at the
    discretion of the sentencing judge where the offender was convicted of an
    offence involving the use, carriage or possession of any firearm or ammunition.
    Since that time, the circumstances for making prohibition orders had been
    broadened well before the enactment of the
Firearms Act
. For instance,
    ss. 109 and 110 are similar to the former s. 98, which was proclaimed in force
    in 1978. The prohibition order in s. 98 was moved to s. 100 in 1985 before it
    was replaced by ss. 109 and 110.


(i)

Part
    III of the
Criminal Code

[15]

As
    a result of the
Firearms Act
and consequential amendments to the
Criminal
    Code
, it became a criminal offence to possess a firearm unless the person had
    a licence to possess firearms and a registration certificate for the particular
    firearm. The following is an overview of the relevant provisions in Part III of
    the
Criminal Code
.

[16]

Under
    s. 109, the court that sentences an offender for certain offences is required
    to make an order prohibiting the person from possessing any firearm and other enumerated
    weapons. Under s. 110, the court has discretion to impose a prohibition order
    where the offender was convicted of certain other offences. As well, s. 111
    permits a court to make a prohibition order even where the person was not
    convicted of an offence where, following a hearing, a judge is satisfied that
    it is not desirable in the interests of safety for the person to have
    possession of firearms. Sections 109 to 111 expressly provide that ss. 113 to
    117 apply to orders made under those provisions.

[17]

Section
    113 provides for lifting a prohibition order to allow for sustenance or
    employment.

[18]

Section
    114 allows the court to make an order requiring the person to surrender
    anything the possession of which is prohibited by a prohibition order and every
    authorization, licence or registration certificate relating to anything the
    possession of which is prohibited by the order. Section 114 provides as
    follows:

114.   A competent authority that makes a prohibition order
    against a person may, in the order, require the person to surrender to a peace
    officer, a firearms officer or a chief firearms officer

(a)      any thing the possession
    of which is prohibited by the order that is in the possession of the person on
    the commencement of the order, and

(b)      every authorization,
    licence and registration certificate relating to any thing the possession of
    which is prohibited by the order that is held by the person on the commencement
    of the order,

and where the competent authority does so, it shall specify in
    the order a reasonable period for surrendering such things and documents and
    during which section 117.01 does not apply to that person.

Section 114 is a departure from the prior prohibition
    order scheme. Under the former ss. 98 and then 100, the prohibition order had
    to specify a reasonable period of time for the offender to surrender to the
    police or otherwise lawfully dispose of any firearm lawfully possessed by the
    offender prior to the making of the prohibition order. When a court makes an
    order under s. 114, the offender is not afforded the option to otherwise
    lawfully dispose of a firearm.

[19]

Section
    115 is the provision under consideration in this case.

[20]

Section
    116 is complementary to s. 114 and automatically revokes every authorization,
    licence and registration certificate relating to anything the possession of
    which is prohibited by a prohibition order.

[21]

Section
    117 allows the court making a prohibition order to order that things such as
    firearms be returned to their owner, other than the person against whom the
    prohibition order is made.

[22]

The
Firearms Act
amendments also introduced a definition of prohibition
    order into the
Criminal Code
for the first time. The definition,
    found in s. 84, reads as follows:

"prohibition order" means an order made under this
    Act or any other Act of Parliament prohibiting a person from possessing any
    firearm, cross-bow, prohibited weapon, restricted weapon, prohibited device,
    ammunition, prohibited ammunition or explosive substance, or all such things[.]

[23]

Another
    aspect of the
Firearms Act
amendments to the
Criminal Code
is
    found in ss. 117.02 to 117.04, which allow for the seizure, with or without a
    warrant, of any firearm if, for example, an offence is being committed that
    involves a firearm. Presumably, s. 117.02 was the authority for the police
    officers in this case to initially seize the firearms from the respondents
    home.

(ii)

Part XXIII of the
Criminal
    Code

[24]

In
    1995, Parliament also enacted a new Part XXIII of the
Criminal Code
dealing with sentencing.  Subsection 732.1(3) of the
Criminal Code
sets out optional conditions that may be included in a probation order,
    including the condition in para. (d) that the offender abstain from owning,
    possessing or carrying a weapon. The new Part XXIII came into force on
    September 3, 1996.

[25]

A
    new s. 731.1 was also added to Part XXIII of the
Criminal Code
as part
    of the same amendments. It provides:

731.1 (1) Before making a probation order, the court shall
    consider whether section 109 or 110 is applicable.

(2) For greater certainty, a condition of a probation order
    referred to in paragraph 732.1(3)(d) does not affect the operation of section
    109 or 110.

(iii)

Other Relevant Provisions

[26]

There
    are other provisions in the
Criminal Code
that restrict the possession
    of firearms. For instance, under s. 515(4.1), a firearms prohibition condition
    may be added to a bail order. The wording of the subsection is as follows:

[T]he justice shall add to the order a condition prohibiting
    the accused from possessing a firearm, cross-bow, prohibited weapon, restricted
    weapon, prohibited device, ammunition, prohibited ammunition or explosive
    substance, or all those things, until the accused is dealt with according to
    law[.]

[27]

In
    addition, the peace bond provision in s. 810 allows a judge to add a firearms
    prohibition condition in the following terms:

(3.1) Before making an order under subsection (3), the justice
    or the summary conviction court shall consider whether it is desirable, in the
    interests of the safety of the defendant or of any other person, to include as
    a condition of the recognizance that the defendant be prohibited from
    possessing any firearm, cross-bow, prohibited weapon, restricted weapon,
    prohibited device, ammunition, prohibited ammunition or explosive substance, or
    all such things, for any period specified in the recognizance and, where the
    justice or summary conviction court decides that it is so desirable, the
    justice or summary conviction court shall add such a condition to the
    recognizance.

[28]

Similar
    provisions are found in the other peace bond sections of the
Criminal Code
:
    ss. 810.01(5), 810.1(3.03) and 810.2(5).

[29]

Finally,
    s. 89 of the
Firearms Act,
S.C. 1995, c. 39, requires that a court
    that makes a prohibition order have a chief firearms officer informed without
    delay of the order. The
Firearms Act
does not include a definition of
    prohibition order.

(b)

The Approach to Statutory Interpretation

[30]

The
    approach to statutory interpretation adopted by the Supreme Court of Canada is
    well known and summarized in
Rizzo & Rizzo Shoes Ltd. (Re)
, [1998]
    1 S.C.R. 27, at para. 21:

Today there is only one principle or approach, namely, the
    words of an Act are to be read in their entire context and in their grammatical
    and ordinary sense harmoniously with the scheme of the Act, the object of the
    Act, and the intention of Parliament.

[31]

There
    are limits to the purposive approach, as LeBel J. noted in
Re:Sound v.
    Motion Picture Theatre Associations of Canada
,

2012 SCC 38, at
    para. 33:

Although statutes may be interpreted purposively, the
    interpretation must nevertheless be consistent with the words chosen by Parliament.
    Moreover, the legislative history can be of great assistance in discerning
    Parliament's intent with respect to a particular wording in a statute.

(2)

Interpretation of s. 115

[32]

The
    interpretation of s. 115 in this case requires an examination of two questions.
    First, is a term of a probation order a prohibition order, as contemplated in
    s. 115? Second, what is meant by possession in the context of s. 115?

[33]

For
    convenience, I again set out the provisions of s. 115:

115.   (1) Unless a prohibition order against a person
    specifies otherwise, every thing the possession of which is prohibited by the
    order that, on the commencement of the order, is in the possession of the
    person is forfeited to Her Majesty.

(1.1) Subsection (1) does not apply in respect of an order made
    under section 515.

(2)     Every thing forfeited to Her Majesty under subsection
    (1) shall be disposed of or otherwise dealt with as the Attorney General
    directs.

[34]

As
    indicated, s. 84 contains a definition of prohibition order in the following
    terms:

"prohibition order" means an order made under this
    Act or any other Act of Parliament prohibiting a person from possessing any
    firearm, cross-bow, prohibited weapon, restricted weapon, prohibited device,
    ammunition, prohibited ammunition or explosive substance, or all such things[.]

(a)

Term of probation as a prohibition order

[35]

I
    turn now to consider whether a term of a probation order requiring that the
    offender abstain from owning, possessing or carrying a weapon is a
    prohibition order. The ordinary meaning of prohibit is to formally forbid by
    authority: see
Canadian Oxford Dictionary
, 2d ed.  Abstain has a
    slightly different meaning and refers to restraining oneself or refraining from
    doing something: see
Canadian Oxford Dictionary
, 2d ed. In its ordinary
    meaning, a term of a probation order that requires a person to abstain from
    possessing a weapon fits within the concept of a prohibition order. However,
    that is not the end of the interpretive exercise. The court must consider the
    scheme of the Act, the object of the Act, and the intention of Parliament.

[36]

Unfortunately,
    consideration of the scheme of the Act does not yield a definitive conclusion
    on whether Parliament intended a condition of a probation order to fall within
    the definition of a prohibition order.

[37]

First,
    and most obviously, is the use of different language. Throughout the
Criminal
    Code
, in ss. 109, 110, 111, 515 and 810 to 810.2, Parliament has used
    words of prohibit, prohibited or prohibiting. Only in s. 732.1 is the word
    abstain used. Ordinarily, where Parliament uses different terms, it intends
    different meanings. On the other hand, the way in which the sections are
    constructed may account for the use of different terms. Sections 109-11 set out
    orders that the court may make prohibiting a person from possessing firearms.
    Subsections 515(4.1), 810(3.1) and 810.2(5) also specifically and solely
    provide for a possible term prohibiting a person from possessing firearms.
    Subsection 732.1(3), by comparison, lists a number of possible conditions that
    may be added to a probation order. The list of conditions in s. 732.1(3) is
    phrased positively, requiring that the offender do one or more of the
    following. The structure of s. 732.1(3) does not permit the use of the word
    prohibit in the firearms condition contained in (d).

[38]

Second,
    in my view, it is significant that in a preceding section in Part XXIII,
    Parliament has expressly turned its mind to prohibition orders in the context
    of probation. Recall that s. 731.1 requires the court to consider whether ss. 109
    or 110 is applicable. That same section also expressly refers to the abstention
    condition that can be imposed under s. 732.1(3)(d), making it clear ([f]or greater
    certainty) that the abstention condition of probation does not affect the operation
    of ss. 109 or 110. The effect of the legislative scheme then is that the
    sentencing judge must first consider whether a mandatory or discretionary
    prohibition order should be imposed. The judge will then consider the terms of
    probation and whether a firearms abstention term is required for the purpose
    of facilitating [the offenders] rehabilitation and protecting society:
R.
    v. Shoker
, 2006 SCC 44, [2006] 2 S.C.R. 399, at para. 10.

[39]

These
    two considerations suggest that a term of probation may not have been intended
    to be a prohibition order. However, looking at other sections of the
Criminal
    Code
yields a different conclusion. For instance, s. 113, which allows for
    the lifting of a prohibition order for use of a firearm for sustenance or
    employment, expressly refers to s. 732.1(3)(d):

(4) For greater certainty, an order under subsection (1) may be
    made during proceedings for an order under subsection 109(1), 110(1), 111(5),
    117.05(4) or 515(2), paragraph 732.1(3)(d) or subsection 810(3).

[40]

Considering
    the object or purpose of the legislation also tends to favour considering an
    abstention term as a prohibition order. The
Firearms Act
was enacted
    to address the problem of the misuse of firearms and the threat it poses to
    public safety:
Reference re: Firearms Act (Can.)
, at para. 21.
    Probation, while primarily focused on rehabilitation, also has a public safety
    aspect:
Shoker,
at para. 10
.
Forfeiting an offenders
    firearms in accordance with s. 115 enhances public safety. If the sentencing
    judge is of the view that forfeiture is not required for reasons of public
    safety, the judge could frame the probation terms so as to come within the exemption
    contemplated in s. 115(1), which states, [u]nless a prohibition order against
    a person specifies otherwise. No such exemption was made in this case.

[41]

Finally,
    I note that this interpretation of prohibition order in s. 115 is consistent
    with the decisions of other courts that have considered the issue. In
R. v.
    Karson
, 2008 CanLII 10530 (Ont. S.C.), affd 2009 ONCA 164, Clark J. held
    that a weapons prohibition order made under s. 810 fell within the terms of s.
    115. As I have noted, the language of s. 810 is clearer than that of s. 732.1,
    since s. 810 uses the language of prohibition rather than abstaining. However,
    in
obiter
, Clark J. also considered s. 732.1 and, at para. 15,
    referred with approval to the British Columbia Provincial Court in
R. v.
    Bennell
, 2004 BCPC 559, at para. 26, where that court had held that a
    probation term falls within the meaning of a prohibition order:

The wording of Condition 9 of the Probation Order does not use
    the word prohibit. However, I am satisfied both by examining the definition
    of "prohibition order", in Section 84 of the
Criminal Code
and the generally accepted definition of prohibit found in various
    dictionaries which include the definition "formally forbid by law"
    that Condition 9 of the Probation Order amounted to a prohibition against the
    Applicant.

[42]

This
    court upheld Clark J.s decision in
Karson
and agreed with his
    reasons:
R. v. Karson
, 2008 ONCA 164. The Quebec Court of Appeal came
    to a similar conclusion in
R. c. Levasseur
, 2011 QCCA
    1403, at para. 19.

[43]

To
    conclude, applying the modern approach to statutory interpretation, I am
    satisfied that a term of probation made under s. 732.1(3)(d) is a prohibition
    order for the purpose of ss. 84 and 115. It follows that such an order is also
    a prohibition order for the purposes of the other sections of Part III that
    deal with prohibition orders. This will become important when considering
    whether the respondent was in possession of the firearms for the purpose of s.
    115, the issue to which I will now turn.

(b)

Possession

[44]

At
    the time that the judge of the Ontario Court of Justice made the probation
    order against the respondent, the firearms were in the custody of the police,
    and had been for some time. To repeat, s. 115(1) provides as follows:

115. (1) Unless a prohibition order against a person specifies
    otherwise, every thing the possession of which is prohibited by the order that,
on the commencement of the order, is in the possession of the person
is forfeited to Her Majesty. [Emphasis added.]

[45]

The
    appellant appears to concede that the firearms must be in the possession of the
    offender at the time the prohibition order is made in order for s. 115 to
    apply. However, it submits that the court must interpret possession in the
    broadest possible sense. The Crown relies upon this courts decision in
R.
    v. McDougall
(1991), 1 O.R. (3d) 247, in which Doherty J.A., for the court,
    considered the terms of s. 282 of the
Criminal Code
, which makes it an
    offence for a parent to take a child in contravention of a custody order with
    intent to deprive a parent or guardian  of the possession of the child. In
    that case, Doherty J.A. referred to this courts earlier decision in
R. v.
    Bigelow
(1982), 37 O.R. (2d) 304 as providing a helpful approach to
    statutory interpretation. At pp. 257-58, he referred to the following passage
    from pp. 313-14 of
Bigelow
:

The first thing one has to do, I venture to think, in
    construing words in a section of an Act of Parliament is not to take those
    words
in vacuo
, so to speak, and attribute to them what is sometimes
    called their natural or ordinary meaning. Few words in the English language
    have a natural or ordinary meaning in the sense that they must be so read that
    their meaning is entirely independent of their context. The method of
    construing statutes that I prefer is not to take particular words and attribute
    to them a sort of
prima facie
meaning which you may have to displace
    or modify. It is to read the statute as a whole and ask oneself the question:
    "In this state, in this context, relating to this subject matter, what is
    the true meaning of that word?" ... The real question which we have to decide
    is: What does the word mean in the context in which we find it here, both in
    the immediate context of the sub-section in which the word occurs and in the
    general context of the Act, having regard to the declared intention of the Act
    ... and the obvious evil that it is designed to remedy?

[46]

Applying
    that approach, Doherty J.A. held that s. 282 had to be applied so as not to
    criminalize every breach of a custody order, or every minor act delaying the return
    of a child to the custodial parent.  As he said, at pp. 258-59, when the
    section is read in the context of the other abduction provisions of the
Criminal
    Code
, what is required is that the accused have the intent to deprive the
    custodial parent of that parents possession or right of possession of the
    child: an intent to take possession away from the other parent or divest that
    other parent of possession.

[47]

While
    I find the approach to statutory interpretation in
Bigelow
and
McDougall
extremely helpful in resolving the issue in this case, in my view, those cases
    do not assist the Crown. To the contrary, they support the position of the
    respondent. As directed in
Bigelow
, the court must attempt to
    ascertain the true meaning of the possession requirement in s. 115(1) by
    considering not only the immediate context of the subsection but the general
    context of the Act. In this case, that means the rest of Part III of the
Criminal
    Code
, as well as other relevant provisions. The obvious place to start
    this interpretative exercise is with the definition of possession in s. 4(3)
    of the
Code
:

(3)     For the purposes of this Act,

(a)  a person has anything in possession when he has it in his
    personal possession or knowingly

(i) has it in the actual
    possession or custody of another person, or

(ii) has it in any place, whether
    or not that place belongs to or is occupied by him, for the use or benefit of
    himself or of another person; and

(b) where one of two or more persons, with the knowledge and
    consent of the rest, has anything in his custody or possession, it shall be
    deemed to be in the custody and possession of each and all of them.

[48]

The
    Supreme Court of Canada has held that s. 4(3) applies to all parts of the
Criminal
    Code
, not just to possession offences. In
R. v. Lovis
, [1975] 2
    S.C.R. 294, Martland J. stated, at p. 300, The words For the purposes of this
    Act are broad enough to encompass all proceedings brought under the
Code
,
    and, in my opinion, they should receive that interpretation.

[49]

The
    only part of s. 4(3) that could possibly apply in the circumstances of this
    case is subparagraph (a)(i). At the time the probation order was made, the
    firearms were not in the respondents personal possession and not in any place
    for the use or benefit of himself or of another person. Nor could it be said
    that the respondent had possession of the firearms within the meaning of para.
    (b). There was no suggestion, in this case, that the respondent consented to
    the police having possession of his firearms. In this sense, the case may be
    contrasted with
R. v. Carloss
, 2000 BCPC 19, in which the court found
    on the evidence that the defendant temporarily consented to the firearms being
    in the custody of the police.

[50]

The
    issue then is whether it could be said that the respondent knowingly had the
    firearms in the actual possession or custody of the police and thus had them in
    his possession within the meaning of subparagraph (a)(i). As the application
    judge correctly pointed out, possession under s. 4(3) of the
Criminal Code
requires an element of control over the property in question. The leading case
    in that respect is
R. v. Terrence,
[1983] 1 S.C.R. 357. Although the
    court in
Terrence
was interpreting para. (b), it referred with
    approval to appellate court decisions that have read the requirement of some
    element of control into other parts of subsection (3). Most notably, the court,
    at p. 363, cited the reasons of OHalloran J.A. in
R. v. Colvin and Gladue
(1942),
    78 C.C.C. 282 (B.C.C.A.), at p. 287:

"Knowledge and consent which is an integral element of
    joint possession in s. 5(2) [now s. 4(3)(b)] must be related to and read with
    the definition of possession in the previous s. 5(1)(b) [now s. 4(3)(a)(ii)].
    It follows that knowledge and consent cannot exist without the co-existence
    of some measure of control over the subject-matter. If there is the power to
    consent there is equally the power to refuse and vice versa. They each signify
    the existence of some power or authority which is here called control, without
    which the need for their exercise could not arise or be invoked.

[51]

In
    no sense did the respondent have the firearms in the actual possession or
    custody of the police. The police took the firearms without the respondents consent,
    and he had no control or right of control over them, so long as they remained
    in the custody or possession of the police. Even applying an expanded
    definition of possession to include a right of possession as was done in
McDougall
does not assist the Crown in this case. The respondent did not have any right
    to possession of the firearms so long as they remained in the lawful possession
    of the police.

[52]

Moreover,
    this interpretation of s. 115 is consistent with the companion provisions, ss.
    109 to 117.01. Possession as used in those provisions must mean possession
    within the meaning of s. 4(3). Any other interpretation would lead to absurd
    results. For example, consider s. 117.01, which provides as follows:

117.01 (1) Subject to subsection (4), every person commits an
    offence who possesses a firearm, a cross-bow, a prohibited weapon, a restricted
    weapon, a prohibited device, any ammunition, any prohibited ammunition or an
    explosive substance while the person is prohibited from doing so by any order
    made under this Act or any other Act of Parliament.

[53]

If
    the Crown is right and the respondent had possession of the firearms when the
    probation order was made, then at that very moment he was in violation of s.
    117.01. The respondent cannot be simultaneously in possession of the firearms
    for one section of Part III and not in possession for a related section.

[54]

Section
    114 also supports the view that Part III envisages possession as defined in s.
    4(3). That section provides as follows:

114.   A competent authority that makes a prohibition order
    against a person may, in the order, require the person to surrender to a peace
    officer, a firearms officer or a chief firearms officer

(a)     any thing the possession of which is prohibited by the
    order that is in the possession of the person on the commencement of the order,
    and

(b)     every authorization, licence and registration
    certificate relating to any thing the possession of which is prohibited by the
    order that is held by the person on the commencement of the order.

and where the competent authority does so, it shall specify in
    the order a reasonable period for surrendering such things and documents and
    during which section 117.01 does not apply to that person.

[55]

It
    would hardly make sense for a court to order an offender to surrender things
    that he did not have a right to control.

[56]

If
    Parliament had intended to extend the reach of s. 115 to firearms that were not
    in the offenders possession, it could easily have done so, as it did in s. 116
    in relation to authorization, licence and registration certificate:

116. (1) Subject to subsection (2), every authorization,
    licence and registration certificate relating to any thing the possession of
    which is prohibited by a prohibition order and issued to a person against whom
    the prohibition order is made is, on the commencement of the prohibition order,
    revoked, or amended, as the case may be, to the extent of the prohibitions in
    the order.

[57]

That
    section obviously applies whether or not the authorization, licence and
    registration certificate is in the possession of the offender at the
    commencement of the prohibition order.

[58]

The
    Crown argues that interpreting s. 115(1) in its ordinary meaning so as to
    require that the offender have possession of the firearms at the time the
    prohibition order is made would lead to absurd results. Crown counsel submits
    that the most dangerous offenders, those from whom firearms were seized at the
    time of the arrest, would not be caught by the section, and the police would be
    required to return the firearms to them when the prohibition order was made.

[59]

There
    are several answers to this submission. First, the police would not be required
    to return the firearms to the offender. When the prohibition order is made, the
    offender no longer has the legal right to possess the firearms and so the
    police could not be required to return them to the offender. At best, as in
    this case, the offender would be entitled to direct the police to return his
    property to a person who was lawfully entitled to possess them. In this case,
    the respondent says that his brother has the necessary authorizations and
    permits. If so, the relevant authorities have determined that it is safe for
    him to have possession of firearms. No public safety issue arises.

[60]

But,
    more importantly, the
Criminal Code
sets out the procedure to be
    followed in cases where firearms are seized. As I have said, presumably these
    firearms were seized from the respondent under s. 117.02. That section
    instructs the authorities how to deal with seized firearms in subsection (2):

Any thing seized pursuant to subsection (1) shall be dealt with
    in accordance with sections 490 and 491.

[61]

Subsection
    491(1) in turn provides for the forfeiture of firearms that have been seized
    and detained in these terms:

491.   (1) Subject to subsection (2), where it is determined by
    a court that

(a) a weapon, an imitation
    firearm, a prohibited device, any ammunition, any prohibited ammunition or an
    explosive substance was used in the commission of an offence and that thing has
    been seized and detained, or

(b) that a person has committed an
    offence that involves, or the subject-matter of which is, a firearm, a cross-bow,
    a prohibited weapon, a restricted weapon, a prohibited device, ammunition,
    prohibited ammunition or an explosive substance and any such thing has been
    seized and detained,

the thing so seized and detained is forfeited to Her Majesty
    and shall be disposed of as the Attorney General directs.

[62]

Thus,
    the Crown might have sought a forfeiture order under s. 491. The Crown did not
    seek such an order but instead rested its case for forfeiture entirely on s.
    115(1).

DISPOSITION

[63]

Accordingly,
    I would dismiss the appeal.

Released:
JL November 22, 2012

M.
    Rosenberg J.A.

I
    agree John Laskin J.A.

I
    agree M. Tulloch J.A.


